DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Appeal Brief filed on 3/25/2022. However, a new rejection is presented for the following reasons of record.

Allowable Subject Matter
Claims 6 and 7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor suggest the claim limitations of claims 6 and 7. 
Dependent claim 6 recites, inter alia, “the active material on both sides in the double-sided coated region have a first thickness, and the active material in the single-sided coated region has a second thickness that is larger than the first thickness.”
The Matsushita reference completely fails to provide any disclosure, teaching, or suggestion regarding different thicknesses of different portions of the anode mixture layer 22B (active material), viz., the single-side coating section 22B2 and the double side coating section 22B3 thereof, much less the specific relationship of thicknesses that is recited in claim 6. The Matsushita reference simply fails to teach or suggest the subject matter recited in claim 6.
Furthermore, nothing in the Matsushita reference would lead one of ordinary skill in the art to modify the teachings thereof to arrive at the claimed battery. Therefore, it is respectfully submitted that the Matsushita reference fails to render obvious the subject matter of claim 6.

Dependent claim 7 recites, inter alia, “the single-sided coated region further includes a binder layer, wherein the active material is on the binder layer.” 
The inclusion of the binder layer between the single-sided coating region and the substrate help provides the claimed relative resistances,”’ which may facilitate uniform deterioration of the electrode plate, thereby improving the cycle-life of the rechargeable battery,” (pg. 5, lines 2-6 of instant application), a feature that flows from the claimed subject matter and is neither realized nor appreciated by the Matsushita reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al., US 2014/0141303.Regarding claim 1, Matsushita et al., teaches a rechargeable battery (0043), comprising: an electrode assembly (0008; 0011; 0018; 0049) formed by disposing an electrode plate at opposite sides of a separator and spirally winding the separator and the electrode plate (0020); and a pouch configured to accommodate the electrode assembly therein and to draw out an electrode tab connected to the electrode plate to the outside thereof (0048; Fig. 1), wherein the electrode plate includes: a double-sided coated region (abstract) including an active material (0054; 0077; 0093) on opposite sides of a substrate forming a current collector (0067-0070) ; and a single-sided coated region (abstract) including an active material on a single surface of the same substrate (0008; 0011; 0013-0026) as the double-sided coating region (Fig. 4A, 5B.
Matsushita et al., does not recite “wherein resistance of the single-sided coated region is higher than that of the double-sided coated region.”
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Given that the rechargeable battery of Matsushita et al., is structurally similar to that instantly claimed, the rechargeable battery of Matsushita renders obvious that a resistance of the single-sided coated region is higher than that of the double-sided coated region.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rechargeable battery of Matsushita such that a resistance of the single-sided coated region is higher than that of the double-sided coated region.
One of ordinary skill in the art would have been motivated to make the modification to provide a battery that would have been capable of providing favorable cycle characteristics (0007).Regarding claim 2, Matsushita et al., teaches the single-sided coated region is disposed at least one of winding centers of the electrode assembly (0048; 0104; 0166) and an outermost wound position thereof (0011; 0014; 0017; 0020). Regarding claim 3, Matsushita et al., teaches the electrode plate includes: a negative electrode plate (0067) disposed on a first surface of the separator to form a negative electrode (0151); and a positive electrode plate (0050) disposed on a second surface of the separator to form a positive electrode (0051), and the single-sided coated region is formed in the negative electrode plate (0106-0107). Regarding claim 4, Matsushita et al., teaches a substrate of the positive electrode plate is further spiral-wound (0048) inside the single-sided coated region of the negative electrode plate at the winding center (0104; 0109). Regarding claim 5, Matsushita et al., teaches a substrate of the positive electrode plate is further spirally wound on the outermost wound position of the single-sided coated region of the negative electrode plate (0011; 0014; 0017; 0020). Regarding claim 8, Matsushita et al., teaches the double-sided coated region further includes a carbon-coating layer on opposite surfaces of the substrate (0066), wherein the active material in the double-sided coated region is on the carbon-coating layer (0066), and the active material in the single-sided coated region is directly on the single surface of the substrate (0008; 0011). 
Regarding claim 9, Matsushita et al., teaches the active material on both sides in the double-sided coated region are oriented layers (0011), and the active material in the single-sided coated region is a non-oriented layer (0011; 0014; 0017). 
Although Matsushita et al., does not recite oriented and non-oriented layers, the definition of oriented is “to place (something) in a particular position or direction” (merriam-webster.com), therefore, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.).
Regarding claim 10, Matsushita et al., teaches the active material on both sides in the double-sided coated region (0020), and the active material in the single-sided coated region (0020).
Although Matsushita et al., does not recite high oriented and low oriented layers, the definition of oriented is “to place (something) in a particular position or direction” (merriam-webster.com), therefore, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant.) 

Response to Arguments
4.	Applicant argues that “Matsushita reference fails to teach or suggest a battery including an electrode assembly including a single-sided coating region and a double-sided coating region as claimed.”
However, as seen in Fig. 4B, Matsushita teaches an electrode assembly having a single-sided coating (22B2) and a double-sided coating (22B3).
Applicant argues that “the Examiner then fails to properly allege that the claimed relative resistances would be inherently exhibited by the battery of the Matsushita reference, instead concluding that, “Given that the rechargeable battery of Matsushita et al., is structurally similar to that instantly claimed, the rechargeable battery of Matsushita renders obvious that a resistance of the single- sided coated region is higher than that of the double-sided coated region.”
However, Applicant does not provide any information to the contrary on the record. Thus, since the battery structure in Matsushita is structurally the same as the battery structure in the application, the relative resistances would be inherently exhibited by the battery of the Matsushita reference.

Applicant argues that “Matsushita reference fails to provide any teachings regarding the loading level of active material in the different portions of its electrode assembly. Therefore, contrary to the Examiner’s contentions, the Matsushita reference cannot be considered to have a similar structure to that of the claimed battery.”
However, the claims of record do not recite a “loading level of active material…in different portions of its electrode assembly.”
Applicant argues that “Matsushita reference fails to teach the thicknesses of the single-sided coating region and the double-sided coating region.”
However, there is a first thickness associated with the double-sided coated region and a second thickness associated with the single-sided coated region (0151) wherein the differences in thicknesses can be seen in Fig. 4B of Matsushita (22B3 versus 22B2).
Applicant argues that Matsushita “fails to teach including a carbon coating layer between the double-sided coating region and the substrate.”
However, Matsushita teaches a carbon coating in the form of carbon materials “such as graphite and carbon black…may be used singly, or a mixture of a plurality” (0066).
Applicant argues that Matsushita “fails to teach the orientations of the single-sided coating region and the double-sided coating region.”
However, Applicant only defines “orientation” in paragraphs (0011) and (0063): 
[0011] An exemplary embodiment of the present invention has been made in an 
effort to provide a rechargeable battery in which orientations of a double-sided coated region and a single-sided coated region are different in an oriented electrode plate.


 [0063] In the fourth and fifth exemplary embodiment disclosed in FIG. 7 and 
FIG. 8, the resistances of the single-sided coated regions 722 and 822 and the 
double-sided coated regions 721 and 821 are different as orientation degrees of 
the double-sided coated regions 721 and 821 and the single-sided coated regions 
722 and 822 are different in the negative electrode plates 72 and 82.

Thus, Applicant claims that the single-sided coated region and the double-sided coated region have “different” orientations, but does not describe how they are different in orientation. Therefore, in Matsushita, the structure of the battery would have single-sided and double-sided coated regions which are oriented.
Applicant argues that Matsushita “fails to describe the electrode structures thereof including a binder layer.”
However, Matsushita teaches a binder layer as seen in paragraphs 0054, 0065, 0077, 0094; wherein paragraph 0065 teaches the binder material “may be used singly”, which would provide a layer.  
The Applicant argues that “Examiner has failed to properly explain why it is believed that the rechargeable battery of the Matsushita reference has a structure similar to that of the claimed battery, and would necessarily exhibit the claimed relative resistances.” 
However, Matsushita teaches a similar structure to that of the claimed battery as seen in Fig. 4B of Matsushita which shows an electrode assembly having a single-sided coating (22B2) and a double-sided coating (22B3).
Applicant argues that Matsushita “fails to recognize any significance in the relative resistances of the different portions of the electrode assembly.”
However, since the structure of Matsushita is similar to the structure in the Application, the rechargeable battery of Matsushita renders obvious that a resistance of the single- sided coated region is higher than that of the double-sided coated region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727